﻿
























90.	I have the honour to address this thirty-third session of the General Assembly. Our general debate provides us with the opportunity to reiterate the faith of the Mexican people and Government in the world Organization as the ideal instrument for maintaining peace, to formulate a periodic appraisal of how the international community has complied with the principles embodied in the United Nations Charter, and to examine new methods or correct our course in order more effectively to address ourselves to the changing challenges of our modern world.
91.	It is with satisfaction that we see an illustrious son of Latin America, Mr. Indalecio Lidvano Aguirre, presiding over our work, especially since until a few days ago he was the distinguished Foreign Minister of our sister Republic of Colombia, with which Mexico maintains traditional as well as close ties of identity.
92.	"International relations in our time constitute the art and science of the survival of mankind"—these words are by Karl W. Deutsch of Harvard.
93.	The signs of our times appear to be contradictory. Speed and mobility give man unprecedented perspectives. We are constantly amazed by our progress in science, which geometrically widens our present and future. But as human beings, we have as yet been unable to dominate the art and science of survival without violence, terrorism, repression, injustice and exploitation.
94.	We constantly hear expressions of peace in international forums, but the truth is that each day man prepares himself more for war, both nuclear and conventional. Instead of peace, we enthrone aggression.
? Much propaganda is made for the unity of mankind, but in- reality people continue to divide themselves by area, region, power and economic and social level. We live submerged in the search for solutions to age-old problems, but we neglect to use truth as an instrument in that search. This ambitious and insincere attitude prevents us from finding the formula for putting an end to misery, hunger, sickness, injustice, violence and terror.
96.	The truly as yet unstudied continent is that of man himself, and he has been unable to channel or sublimate his aggressiveness. Even more, science and technology, which should .be the servants of mankind, continue to be perfected for man's destruction.
97.	This situation is even more disturbing when we realize
that in just over 21 years we shall be entering a new
century, the twenty-first, that is unrelentlessly approaching
without us having found solid, collective solutions. How
shall we meet it? What problems will we have to resolve?
Are we on the right road? Must we urgently correct our
course, especially here in this universal forum? 
98.	If we cannot influence the course and future of our lives, and in so doing improve upon the legacy we ourselves inherited, we shall doubtless have failed.
99.	The challenge that man must meet is not only to change the reality surrounding him, but to obtain the collaboration of every human being in the solution of national and supranational problem. In this sense, we are all the solution. No one can be isolated from what happens to another human being elsewhere on our globe.
100.	Therefore, we must formulate a programme and a strategy to meet the challenge, identifying a series of effective, successive and, if necessary, parallel measures which can lead us to our final goal: the achievement of a world in which peace with justice, physical and mental health and the self-realization of man in liberty and justice, individually and socially, all prevail, in short, a world in which our children can enjoy life to the full with peace and without anguish. This is the supreme, and perhaps a Utopian, human ideal.
101.	That is why our impatience grows. We are fully convinced, as the Constitutional President of Mexico, Jose Lopez Portillo, has said, that it is very important to avoid war, but that is not sufficient; we must win peace in the dynamic rather than passive sense, and resolve the vital needs of the development, nutrition, health, education, employment, housing, and security of man. These problems, according to our President, become even more serious when we observe that the great Powers, having solved their basic problems of survival, are interested only in expanding their spheres of influence, thus provoking conflicts or manipulating them according to their whims and convenience.
102.	In this important task of winning peace, we have never expected the entire responsibility to rest exclusively with the world Organization nor with the international community as a whole. Rather, we recognize and accept the simultaneous obligation each country has to take adequate measures in order that the ideals of peace and social justice to which we all aspire may become reality.
103.	Last year we were privileged to outline for this body' some of the major reforms to the Mexican governmental system which President Lopez Portillo announced upon taking office on 1 December 1976. It is with satisfaction that I can now inform you that the "Alliance for Production" programme, which I described in my statement last year, is well on its way towards guaranteeing the minimum social benefits and services needed by my country; that the political reform has widened the representation of my people; that the administrative reform has begun the process towards complete reorganization; that the economic reform, including a fiscal reform to redistribute income, has established new wage, profit, price, credit, savings and monetary policies; that we have given priority in our development plans to food and sources of energy; and that all these changes, both proposed and achieved, constitute in sum the social reform fought for in the first social revolution of this century, the Mexican
Revolution, the aspirations of which are embodied in the "Magna Carta" currently guiding my country.
104.	To sum up: Mexico is one of the few countries of our continent with a democratic system in which freedom prevails, with a stable Government, and with great human and natural resources.
105.	Our daily production of crude oil and derivatives is already 1.4 million barrels and the amounts of our reserves indicate that they have increased proven reserves to 20 billion barrels; probable reserves to 37 billion barrels; and potential reserves to 200 billion barrels. This constant increase in our resource inventory has obliged us to make rapid changes in our short-, medium- and long-term oil programmes.
106.	These important hydrocarbon reserves, which fully guarantee Mexico's present and future, constitute energy giving Mexico solid international credit and confidence. In this sense Mexico uses its petroleum not only as a guarantee for its development and financing, but, rather, in order to explore, manage and carefully safeguard these energy resources which were nationalized by President Lazaro Cardenas in 1938 and which are now, according to article 27 of our Constitution, the exclusive property of the Mexican people.
107.	Mexico's international relations stand on solid ground. This is the result of the confidence which reigns in Mexico, both internally and externally and, as we have repeated on numerous occasions in this forum, of our support and respect for the principles of self-determination, non-intervention, sovereign equality and the peaceful settlement of disputes. We offer friendship and co-operation to all peoples of the world and, in accordance with the golden rule of human relationships, we shall never ask of another nation that which we, in equal circumstances, would not be willing to give.
108.	Our bilateral relations have increased at all levels. In particular, the President of Mexico has received and visited several heads of State and will shortly be travelling on state visits to the People's Republic of China and Japan. Of the 150 States Members of this Organization, Mexico maintains diplomatic relations with 134 and we are constantly in the process of revising the mechanisms and agreements which link us in order to see what has been done and evaluate what new possibilities exist for their improvement.
109.	We, who are a part of Latin America feel deeply everything that happens to its peoples. We are involved in its economic, technological, communications and development problems. We are hurt by its suffering, needs, oppressions and miseries. That is why we must try to unite Latin America in substance, eliminating where possible our differences and emphasizing our common interests; because of similar languages, historical affinities and sociological coincidences, we must eliminate the mental reservations that separate us.
110.	We are convinced that Latin America's common destiny is to become a zone of peace in which beings may enjoy well-being in freedom and justice, as a global strategy that imposes, through a process of
conviction, rights and obligations on all States. In the struggle towards this goal, our nations have had to confront a series of very uneven forces. For three centuries we suffered under colonialism and even once independence had been attained Latin America continued to be dependent and to be exploited by new forms of hegemony. Other problems, some of which have degenerated into conflicts, derive from geographical proximity and living together, and sometimes from alien interests that foster our disunity. Even the way in which certain differences have been resolved in the past has planted the seeds of injustice. Latin America has had to meet problems of definition, during which violence has become part of a vicious circle of governmental oppression provoked by violence, which, in turn, engenders more violence and the polarization of interests and ideologies.
111.	Another phenomenon which appears to hold true for Latin America is that we are not given the importance we deserve; we are not well understood and we understand ourselves even less. Our communications of all kinds are deficient, and we are seldom taken into account. This is our fault: we must ring our own bell, especially in the positive aspects.
112.	Nonetheless, the results seem positive. Latin America has given signs of political will in its efforts towards integration, of willingness to resolve its common problems in an open dialogue and settle its disputes by peaceful means. We have been able almost totally to eliminate the economic blockade against a penalized sister nation, and we have made the decision to keep our territories free of nuclear weapons through the Treaty of Tlatelolco10 and the recent Latin-American initiatives to impose restrictions or limitations on the transfer and use of certain conventional weapons.
113.	In these efforts we have had the active participation of the Caribbean group of countries, which in recent years has shaken off the yoke of colonialism. Our cultural, linguistic or idiosyncratic differences have not been an obstacle to our sharing the desire for peace, which we are determined to make a reality in our region.
114.	For unforeseen or other reasons, our ties of friendship and co-operation with these countries have not been as strong as we should have liked. According to the guidelines established by the President, Mexico is determined to strengthen even more the links of brotherhood and friendship which happily exist between our peoples and Governments with new initiatives designed to establish a closer and more fruitful framework of co-operation.
115.	To sum up: Latin America is an important continent with 300 million inhabitants, an enormous potential market, incredible natural resources, tourism, wide open spaces, jungles, oceans, culture, handicrafts and history. We are missing only one thing: unity, to defend our common interests and live in peace.
116.	We have historical and intimate ties with our sister nation of Nicaragua. Its tragedy during the past few weeks, its violence, the loss of innocent lives, the mass violations of
human rights according to several sources- and of the fundamental rights of civilian populations during armed conflict, have affected us as if they were our own. Mexico deplores and censures these acts and would like to see a democratic, tree and socially just expression of the will of the people of Nicaragua, as it would for those of all countries of the world.
117.	In the Nicaraguan situation we have acted, and will continue to act, according to the fundamental principles of our foreign policy, notably the obligation not to intervene in the internal affairs of another State and the need to respect the right of all peoples to self-determination. However, the strict observance of these principles must not and cannot be interpreted as implying or meaning indifference, or lack of sensitivity to the anguish and suffering of the Nicaraguan people.
118.	In addition, within the OAS, we have presented proposals aimed at stopping the bloodshed and re-establishing peace in this sister Republic. All this has been done within a strict legal framework, in the search for mechanisms aimed at giving civilian populations adequate protection in times of armed conflict and respecting individual guarantees recognized by several international instruments.
119.	Another problem which worries Mexico is the future of Belize. We maintain our conviction that resolution 32/32, adopted by the Assembly last year by an overwhelming majority, is the best legal basis for any solution. In it, express recognition was given to the obligation of the States directly involved to consult with other interested States in the area so that the people of Belize can achieve, through peaceful means, their self-determination and independence, with full respect for their territorial integrity, which is the best legal basis for any solution. Mexico has shown a special interest in what occurs in this neighbouring Territory and will continue to participate in any consultations, guided by the principles and purposes of our Organization and by the principles of good neighbourliness and brotherhood that link us to Guatemala.
120.	As a gesture of solidarity with the Panamanian people, Mexico's President accepted an invitation from the Chief of the Junta of Panama' to attend the ceremony at which the instruments of ratification of the Panama Canal treaties were exchanged. On that occasion, the Chief Executive of my country reiterated Mexico's support for the Panamanian people in their struggle to exercise unrestricted sovereignty over their entire territory.
121.	An important area of world conflict in which all the principles incorporated in the United Nations Charter—self-determination, non-use of force and peaceful settlement of disputes-are now involved, because of hegemonic, territorial, natural resources and ideological interests, is the problem of the Middle East, which still constitutes the gravest threat to international peace.
122.	For this reason, our Organization has an inescapable and basic responsibility to keep the problem under constant review and to attempt to resolve it by formulating recommendations leading to a stable peace in the area on just and equitable foundations.
123.	Having said this, we should not in any way be inhibited from supporting parallel efforts which may be made outside the United Nations in the search for a solution which, obviously, will be viable only if it takes into account the interests, of all the parties directly involved. It is based on resolutions 242 (1967) and 338 (1973) of the United Nations Security Council and other resolutions adopted by the United Nations relating directly to this question, on which Mexico has clearly explained its position and which must not remain a dead letter.
124.	Within this strict context and recognizing that all efforts towards peaceful settlement of disputes are worthy of praise, we consider that the Camp David framework agreements of 17 September may constitute an important step towards the common objective of achieving a more peaceful and just world, as long as they fulfil the requirements I have mentioned.
125.	Cyprus is one of the concrete examples of the weakness of the international Organization in reaching a just peace, and constitutes proof of the need for us to address ourselves to changing the situation. It is a country whose territory continues to be under partial occupation by foreign troops, with a consequent displacement of its inhabitants, in disregard of a concept valid long before the San Francisco Conference, which created this Organization: conquest does not give rights.
126.	Although my Government would have preferred that negotiations on Namibia be conducted within the framework of the United Nations, we have respected those efforts that did not meet this requirement because we felt that they were useful in leading to rapid self-determination for the Namibian people. It is with sadness that we today take note of their failure. Notwithstanding the significant concessions made by SWAPO in order to achieve a peaceful solution, the South African Government has once again rejected any solution based on the free self-determination of the Namibian people.
127.	We profoundly regret that, as a result of the intransigence of the Republic of South Africa, these efforts have proved in vain. My Government is ready to support all measures, including sanctions, that this Organization may consider in order to put an end to the illegal occupation exercised by South Africa over this Territory.
128.	The prospects offered to the people of Zimbabwe are not those of peaceful transition. All efforts towards this end have failed, given the constant hair-splitting of a privileged minority. My Government ratifies its strict observance of the sanctions imposed by the Security Council against the minority regime, as well as the resolution adopted by the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples on this item, which is aimed at strengthening and widening them. 
129.	World peace cannot be based on a balance of terror, nor does any national or supranational economic or political instrument hold the key to the future, or h' the right to exercise trusteeship over history or constitute elf as our planet's guardian.
130.	We make an appeal to the super-Powers to continue to seek agreements among themselves which will contribute to the strengthening of world peace within a process which can be identified as peaceful coexistence, reduction of tension, detente or simple plain common sense. It would seem that this process of mutual understanding has recently been weakened.
131.	Let us always remember that it is man's survival that is at stake, and not only that of their respective peoples. Let us ardently hope that their dialogue is fruitful and is channelled through the United Nations.
132.	In the Yalta Agreements of 1945 the super-Powers gave the United Nations a specific task in the maintaining of peace which they now seem to regret. Mexico thinks that we must adopt a course of reason and not one of alienation which may lead to universal destruction.
133.	The Government which I am honoured to represent maintains among its objectives the attainment of internal economic and social justice, and strives towards its achievement internationally. This goal will be met only with full compliance with the new international economic order as defined by the United Nations. For this we require both the political will of the developed nations, as well as the efforts of those which, like my own, are still in the development process.
134.	Economic justice has several definitions: it is both individual and social, as well as political justice; it is peace, respect, tranquillity and stability. We can no longer live in a world of rich and poor, of exploiters and exploited, of North and South. The strong must understand that their own survival depends on the respect for other's economies.
135.	Within this process we have identified priorities, programmes and strategies for our development as follows: We have maintained our immutable desire to give raw materials their real value. We are not, and never will be undermined by those who, like ourselves are struggling toward this end. It is a fundamental part of the New International Economic Order for which we are fighting. Mexico's position clearly shows our determination to continue in the search for world justice and equity.
136.	We participated enthusiastically in the process leading to the adoption of resolution 32/174, which created the Committee of the Whole entrusted with supervising the Implementation of the new international economic order. We regret that to date this effort has failed.
137.	In the light of that situation, I avail myself of the opportunity given me by the highest organ in the United Nations system to launch a strong appeal to the Governments of developed countries to heed the just demands of the overwhelming majority of countries, and thus comply with relevant agreements by giving new life to open negotiation, in good faith, aimed at eliminating the obstacles that still prevent the full introduction of order in economic relations and the attainment of the justice so desperately desired by mankind.
138.	In other areas of social interest we have continued simultaneous efforts both within and outside my country. 
should like to make special mention of the support we have given to the preparatory activities for the International Year of the Child, for which we have established a Mexican Committee composed of members at the highest level of the three branches of the Mexican Government. We reiterate our commitment to support these efforts internally through the activities undertaken by the National System for the Integral Development of the Family.
139.	We consider that the results of the tenth special session of the General Assembly devoted to disarmament mark the beginning of a new phase of United Nations efforts in this field. For the first time in its history, the General Assembly gave the question of disarmament the exclusive attention and importance it deserves.
140.	The Final Document adopted at that session must be implemented, and, based on it, agreements relating to the prohibition of all nuclear-weapon tests, chemical warfare and reduction of offensive strategic weapons, the second and third series of the Strategic Arms Limitation Talks, must be worked out. In addition, other nuclear-weapon-free zones must be established on the basis of agreements freely arrived at between States of the region concerned, and taking into account the Latin-American experience with the Treaty of Tlatelolco.
141.	These measures, together with a reduction in military budgets and the reallocation of such resources to meet the developmental and nutritional needs of the peoples, will have to be included in a comprehensive disarmament programme, the negotiation of which should now begin and on which Mexico has already made a proposal.11 In addition, several important improvements have been made in the disarmament negotiating machinery, including something long advocated by Mexico, the abolition of the co-chairmanship, which we had tried for a decade to bring about. We express the hope that they will mean, in the near future, the participation of China and France in the newly-created organs.
142.	As a decisive step towards general and complete disarmament under effective international control, progress must also be made in the field of conventional weapons. In this respect, it is with satisfaction that I inform you that, following instructions of my country's President, Jose Lopez Portillo, Mexico has undertaken several concrete initiatives on this matter, which have been well received.
143. As for the regional field we can point to important progress with respect to the Treaty of Tlatelolco, leading to the signature by the Soviet Union, during my President's visit to that country, of Protocol II to the Treaty, and the announcement of its early ratification by the Soviet Union. That step, together with France's declaration that it will soon sign Protocol, means that our international instrument, which for several years seemed only a dream, is now a reality and an example to the rest of the world.
144.	The Treaty is now in force for 22 States of the region, and Protocol I, which establishes the obligation of States with territorial possessions in the area of application not to introduce nuclear weapons therein, has been ratified
by the United Kingdom and the Netherlands, and has been signed by the United States of America. Protocol II, which contains the obligation by nuclear Powers to respect the Treaty itself, is in force for the People's Republic of China, the United States of America, France and the United Kingdom.
145.	We wish to make a fraternal appeal to the only remaining country in Latin America which, by its express political will, has neither signed nor ratified it yet and to that nation which has signed but not ratified it, to re-examine their positions and allow us, once the Treaty is fully enforced, to begin the second stage: the development of regional nuclear energy for exclusively peaceful purposes on the basis of the Treaty of Tlatelolco. In this connexion, the Organization for the Prohibition of Nuclear Weapons in Latin America has already requested an inventory of our countries' nuclear technology needs.
146.	Furthermore, basing themselves on the recommendations of the special session on disarmament, 20 Latin-American countries have begun a historic effort, inspired by the Declaration of Ayacucho13 and by the desire to share a common destiny in peace. Responding to an invitation from my Government, scarcely a month ago they met in Mexico City in order to identify a series of basic questions on which this important dialogue should continue, and it was decided to recommend to our respective Governments, among other measures, the establishment of flexible consultative machinery open to the participation of all States from the Latin-American and Caribbean region. This machinery would permit, inter alia, studies and recommendations on the possible limitation of the transfer of certain types of conventional weapons to Latin America or the Caribbean, as well as among the countries of the area, in addition to studies and recommendations concerning the establishment of limitations and/or prohibitions on the use of certain types of conventional weapons which are considered excessively harmful and/or are of an indiscriminate nature.
147.	As can be seen, Mexico has gone ahead with the "first Tlatelolco'', military denuclearization, and is now going on to what we might call the "second Tlatelolco", conventional weapons, in line with its political commitment to convert Latin America, by common effort, into a zone of peace-that is, riot only the absence of war, but the full development of the region.
148.	I should like, however, to clarify that any regional self-limitation does not in any way imply "to disarm the disarmed". It must be part of a global programme implying the adoption of Universal measures on the non-transfer of conventional weapons and the use of others whose effects are excessively cruel and indiscriminate, always based on the concept that the possibility of armed conflict can be reduced by reducing the level of armaments to the point necessary for the internal security of each country. In the past, arming oneself has never been an effective deterrent to avoiding an armed attack; quite the contrary. The excessive concentration of arms can be counter-productive, arousing suspicions and mistrust and provoking an unlimited arms race. The only effective measure to avoid war is, in our
opinion, to strengthen the confidence of possible opponents and to strengthen security mechanisms.
149.	As a second step in the aforementioned regional efforts, on 12 September of this year, during the Preparatory Conference for the United Nations Conference on Prohibitions or Restrictions of Use .f Certain Conventional Weapons Which May be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects, held in Geneva, the Government of Mexico presented "a preliminary outline of a general and universally applicable treaty on conventional weapons" [A/33/44, annex, sect. H], consisting of a global agreement and a series of optional protocols covering specific weapons. We hope that that proposal, together with those presented jointly by my country and others, which are necessarily complementary, on weapons such as napalm and other incendiary weapons, fragmentation bombs, small-calibre munitions with especially lethal effects, land mines and other weapons, may serve as a basis for negotiations in good faith on this important item. I should like to point to the important contribution made by the Mexican armed forces, through the Ministries of National Defence and the Navy, in the elaboration of those proposals, which we shall continue to pursue tirelessly until they are successfully adopted. In the future, we shall propose certain measures in the corresponding forum regarding the grave problem of arms transfers.
150.	On this occasion we reiterate our firm decision to utilize our resources for development and, under express instructions from the President of the United Mexican States, I commit the Government of my country not to use any resources which we may soon have as a result of our petroleum reserves to acquire or construct any type of weapons, especially those on which we have made proposals regarding prohibition or restriction.
151.	One of the most ambitious United Nations projects which may give mankind some of its greatest benefits is the eight-year-old effort to draft a new law of the sea. Mexico, together with many other countries, is seriously worried about the possibility that this enormous collective effort might be frustrated by the unilateral action of one or more States in allowing the exploitation of the deep sea-bed by their nationals.
152.	We firmly believe that the Declaration of Principles adopted by this General Assembly in 1970 [resolution 2749 (XXV)] represents the true and authorized expression of international law on this subject. The common heritage of mankind can be exploited for the benefit of all only within a regime internationally agreed to by all States; therefore the unilateral exploitation of those resources would be contrary to international law. In addition it would constitute an insurmountable obstacle to a general consensus on the law of the sea. An overwhelming majority of States support that point of view, and consequently we add our voice to the appeal made by all those States in order that any country contemplating such unilateral action should desist from it.
153.	Between 1945 and today mankind has suffered 119 armed conflicts, with an increasing number of civilian victims, despite the prohibition on the use of force except in cases of self-defence.
154.	We firmly believe that international action to regulate activities in case of war is also a way of advancing die cause of the protection of human rights, especially since we cannot conceive of those rights as purely political ones in abstract terms but rather as a body of social, political and economic rights for the true benefit of mankind. Why should we exclude the right not to suffer needlessly in conflict, which is after all the purpose of international humanitarian law, to the development of which we are committed?
155.	Mexico's historic tradition in the defence of human lights with a social emphasis goes back more than a century and a half, to Morelos. We feel that there are many ways of fighting for the adequate protection of those rights and in this context, in addition to those already begun, several courses of action must be taken in the search for a more just and equitable order. Who can be note deprived of basic human rights than those who lack education, a roof over their heads, or health? Who can have fewer rights than a person who barely survives, in conditions of extreme misery? Are not the right to information, for example, or the rights of workers as well as the right to work, also guaranteed? Are not the human rights of a worker violated when, as a victim of socio-economic conditions, he crosses a border in search of better conditions and is persecuted, and his most elementary human rights are violated?
156.	On other occasions we have spoken of the need to elaborate a code of conduct in which the rights of migratory workers could be set forth. We now present that suggestion to the Assembly in the hope that it also might be useful in advancing the international protection of human rights.
157.	During the last meeting of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization we reiterated our conviction that we find ourselves at a crossroads. We must decide whether we want our Organization to continue to be viable or not. While some Members consider the United Nations as a static mechanism of conferences convened in order to permit dialogues on conflicts of interest or ideology, supported by a Secretariat which, far from serving the community interests, represents the principal ideologies in the struggle, others, fortunately the majority, conceive of the Organization as a dynamic instrument through which Governments seek conciliation of their, differences, and as the best mechanism for preventing conflicts and resolving them when they occur.
158.	The validity of this assertion is obvious even in our times. The first option becomes even more complicated when we see the apparent apathy on the part of many Member States regarding the work of the Organization itself. This allows many negotiations to become a mere game of personal interests at times. The first hypothesis is based on nationalistic criteria of the past, while the second is based on today's and tomorrow's needs in an ever more dynamic world where there is a daily increase in the number of countries that possess weapons of unknown destructive force.
159.	Faced with those alternatives, Mexico has made efforts to strengthen the Organization. We believe that in
the Committee on the Charter-and in this we support the Secretary-General, Mr. Kurt Waldheim we should not limit ourselves to mere examination of amendments to that instrument but should also look , Questions that do not require constitutional changes but which can improve the mechanisms for the maintenance of International peace and security. To that end we have introduced a series of proposals among which I should like to emphasize the 11 principles of Mexico for the elaboration of a general declaration on peaceful settlement of disputes as a first step towards the possible conclusion of a treaty on the subject, in which we logically suppose that all the efforts and difficulties faced by the United Nations in that area in the past viii be taken into account.
160.	Our proposal was introduced considering that the peaceful settlement of disputes is one of the weakest areas of the activities of the United Nations. That proposal has been complemented by others, among which we can mention the elimination of the so-called "enemy States" clause in Articles 53 and 107 of the San Francisco Charter, a maximum limitation on veto application in the Security Council, an appeal to nations that all matters relating to international peace be dealt with within the context of the Organization, as well as other measures to rationalize working methods which could eliminate the current waste of man-hours and energy.
161.	Recognizing the implications of those proposals, we shall invite those States especially interested in the work of the Committee on the Charter to hold consultations before the next meeting of that subsidiary body in order to determine, among other things, the viability of the proposals so far introduced.
163. Mexico wants to live in peace with all nations on earth, always sustaining its principles with democracy and individual and social justice. Mexico also seeks to save succeeding generations from the scourge of war. We reaffirm our faith in the fundamental rights of man, in the dignity and value of the human person, and in promoting social progress within the widest possible concept of freedom.
